DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11) in the reply filed on 05 October 2022 is acknowledged.  The traversal is on the ground(s) that the claims are related in that all groups include a composition comprising microparticles or liposomes comprising one or more MEK1/2 inhibitors and the claims in Groups II and III depend on claim 1 in Group I.  This is not found persuasive because distinctness between the product and process of use Groups was shown in the restriction requirement due to the product being able to be used in different processes such as explained in the restriction requirement.
Applicant's election with traverse of MEK1/2 inhibitor species PD98059 drawn to claims 1-11 in the reply filed on 05 October 2022 is acknowledged.  The traversal is on the ground(s) that the disclosed species have a functional relationship in that the microparticles or liposomes in the composition comprise one or more MEK1/2 inhibitors.  This is not found persuasive because the individual species have mutually exclusive characteristics in that they belong to various different chemical classes and have different chemical group constituents, for example PD98059 is a chromenone whereas SL327 has aminophenylthio structure.
The requirements are still deemed proper and are therefore made FINAL.
Claims 12-13 and 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05 October 2022.
Claims 1-11 are under current consideration.

Drawings
The drawings are objected to because they contain color but no petition has been filed as discussed below; not all view numbers are preceded by the abbreviation “FIG.” as required per 37 CFR 1.84(u)(1); and FIG. 9 appears to be split onto two sheets as partial views but they are not identified by the same number followed by a capital letter (i.e., FIG. 9A and FIG. 9B) as required per 37 CFR 1.84(u)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elkins et al. (US 2003/0004564 A1; published 02 January 2003).
Elkins et al. discloses microspheres (i.e., microparticles) loaded with PD98059 (i.e., a MEK1/2 inhibitor, a reversible inhibitor) with daily release of 10 µmol/L (i.e., an amount effective to prevent or inhibit sympathetic nerve activation) (Example 11) wherein the microspheres are made of biodegradable PLGA/PEG (i.e., polyester, formed of lactic acid and glycolic acid) and pH buffer (i.e., a composition) and have a diameter of 10 microns and degradation time of about 4 weeks (i.e., sustained release over 4 weeks) and are biocompatible (Example 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saragnese et al. (WO 2019/209883 A1; published 31 October 2019).
	Saragnese et al. discloses drug loaded microparticles with high drug loading and reproducible drug release profiles provided in a significantly reduced time period (abstract) wherein the microparticles can include one or more biodegradable and biocompatible polymers or copolymers (page 70 last partial paragraph) wherein the biodegradable polymers provide sustained-release and adjustable release rates (page 1 third full paragraph; page 3 first full paragraph) wherein the drug can be released for example for at least one month (i.e., about 1-4 weeks) (page 13 last partial paragraph) wherein the polymers can include polyesters, polyhydroxybutyrates and polyhydroxyvalerates (i.e., natural polymers) (page 71 last full paragraph) wherein the polymer can be a polylactide or polyglycolide (page 71 last partial paragraph) wherein the microparticles may have mean volume sizes of for example about 20-40 µm (page 13 last full paragraph) wherein the therapeutic agent (i.e., drug) may be a MEK inhibitor such as PD98059 (page 67 full paragraph) wherein the microparticles include an effective amount of the therapeutically active agent to treat a selected disease or disorder in a human subject (page 63 second full paragraph).
	Although Saragnese et al. does not disclose a specific example including PD98059, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Saragnese et al. as discussed above and to make the drug loaded microparticles of Saragnese et al. with PD98059 (i.e., a MEK1/2 inhibitor, a reversible inhibitor) loaded therein (i.e., a composition comprising microparticles comprising PD98059), with a reasonable expectation of success.
	Regarding claim 3, the microparticles of Saragnese et al. provide sustained-release of drug as discussed above.
	Regarding claim 4, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Saragnese et al. as discussed above and to make the microparticles of Saragnese et al. as discussed above wherein the microparticles have mean volume sizes (i.e., average diameter) of about 20-40 µm, with a reasonable expectation of success.
	Regarding claim 5, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Saragnese et al. as discussed above and to make the microparticles of Saragnese et al. as discussed above wherein the microparticles are made of biodegradable and biocompatible polymers, with a reasonable expectation of success.
	Regarding claim 6, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Saragnese et al. as discussed above and to make the microparticles of Saragnese et al. as discussed above wherein the microparticles are made of polyester, with a reasonable expectation of success.
Regarding claim 7, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Saragnese et al. as discussed above and to make the microparticles of Saragnese et al. as discussed above wherein the microparticles are made of polyhydroxybutyrates and/or polyhydroxyvalerates (i.e., natural polymers), with a reasonable expectation of success.
Regarding claim 8, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Saragnese et al. as discussed above and to make the microparticles of Saragnese et al. as discussed above wherein the microparticles are made of polylactide or polyglycolide (i.e., formed of lactic acid or glycolic acid), with a reasonable expectation of success.
Regarding claim 11, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Saragnese et al. as discussed above and to make the microparticles of Saragnese et al. as discussed above wherein the PD98059 drug can be released for at least one month (i.e., about 1-4 weeks), with a reasonable expectation of success.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saragnese et al. as applied to claims 1-9 and 11 above, and further in view of Wei et al. (Hypertension, vol. 67, issue 1, January 2016, pages 229-236).
Saragnese et al. is relied upon as discussed above.
Saragnese et al. does not disclose an amount of MEK1/2 inhibitor effective to prevent or inhibit sympathetic nerve activation as in claim 10.
Wei et al. discloses inhibition of mitogen-activated protein kinase (i.e., MAPK, MEK1/2) signaling to reduce sympathetic nerve activity in heart failure (title) wherein a 4-week infusion of PD98059 MEK1/2 inhibitor improved heart function (abstract) wherein an infusion is 0.25 µL/h; 0.6 mmol/L (Experimental Protocols page 230).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saragnese et al. and Wei et al. by using an amount of PD98059 effective to inhibit sympathetic nerve activation as suggested by Wei et al. in the composition of Saragnese et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to improve heart function in a patient in need thereof as suggested by Wei et al. because Saragnese et al. suggests that the microparticles include an effective amount of the therapeutically active agent to treat a selected disease or disorder in a subject.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617